Citation Nr: 0305156	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  94-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
chronic prostatitis with a spastic bladder.  

2.	Entitlement to special monthly compensation based on loss 
of use of a creative organ.  

3.	Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 based on convalescence 
from an October 1991 surgical procedure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1947 to October 
1948, November 1949 to September 1953 and from September 1957 
to August 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating action by the RO in Los 
Angeles, California that denied entitlement to service 
connection for prostate cancer, entitlement to special 
monthly compensation based on loss of use of a creative 
organ, entitlement to increased ratings for balanitis and a 
spastic bladder, and entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30 based on 
convalescence from an October 1991 surgical procedure.  The 
veteran subsequently moved to Nevada and his claims file was 
transferred to the RO in Reno, Nevada.  

In a rating action of April 1997 the RO denied entitlement to 
disability compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for prostate cancer, loss of use of a creative organ, 
balanitis, and prostatitis with a spastic bladder.  The 
veteran submitted a notice of disagreement in regard to this 
rating decision in June 1997.  

In a decision dated in December 1998 the Board denied service 
connection for prostate cancer and also denied entitlement to 
a compensable rating for balanitis.  The issues of 
entitlement to special monthly compensation based on loss of 
use of a creative organ, entitlement to an increased rating 
for chronic prostatitis, and entitlement to a temporary total 
rating in accordance with 38 C.F.R. § 4.30 based on 
convalescence from October 1991 surgery were remanded to the 
RO.  

In the December 1998 remand, the Board also instructed the RO 
to readjudicate the issues of entitlement to disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
prostate cancer, loss of use of a creative organ, balanitis, 
and prostatitis with a spastic bladder.  

The RO again denied these claims and sent the veteran a 
statement of the case in regard to these claims in August 
2002.  The veteran did not file a substantive appeal (VA Form 
9) in response to this statement of the case.  Therefore, the 
issues of entitlement to disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for prostate cancer, loss of 
use of a creative organ, balanitis, and prostatitis with a 
spastic bladder are not before the Board for appellate 
consideration at this time.

Only the issues of entitlement to special monthly 
compensation based on loss of use of a creative organ, 
entitlement to an increased rating for chronic prostatitis 
with a spastic bladder, and entitlement to a temporary total 
rating in accordance with 38 C.F.R. § 4.30 based on 
convalescence from October 1991 surgery are the subject of 
the current decision.  


FINDINGS OF FACT

1.	The veteran's prostatitis with a spastic bladder results 
in voiding dysfunction that requires the veteran to wear 
absorbent pads that must be changed from two to three 
times a day.  

2.	The veteran does not have loss of use of a creative organ 
due to service connected disability

3.	The veteran underwent a radical retropubic prostatectomy 
and bilateral pelvic lymph node dissection at a VA 
facility in October 1991 for the treatment of nonservice 
connected cancer of the prostate.  


CONCLUSIONS OF LAW

1.	The criteria for the assignment of a 40 percent rating, 
and no more, for prostatitis with a spastic bladder have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115, 
Diagnostic Codes 7527-7512 (2002). 

2.	The criteria for the assignment of special monthly 
compensation due to loss of use of a creative organ have 
not been met.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
2002): 38 C.F.R. § 3.350(a) (2002).  

3.	The criteria for the assignment of a temporary total 
disability rating in accordance with 38 C.F.R. § 4.30 
based on convalescence from an October 1991 surgical 
procedure have not been met.   38 C.F.R. § 4.30 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).  

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In January 2003, the Board sent the veteran a letter that 
informed him of the provisions of the VCAA and the relevance 
of this legislation to his current claims.  This letter 
advised him of the evidence needed to substantiate his 
claims, and of who was responsible for obtaining what 
evidence.  Moreover, the veteran had been informed of the 
pertinent law and regulations governing the current claims in 
a statement of the case dated in March 1994 and in several 
supplemental statements of the case.

The Board also notes that the rating criteria for rating the 
veteran's prostatitis with a spastic bladder under Diagnostic 
Codes 7527- 7512 had been changed in February 1994.  The 
veteran and his representative had been informed of the 
criteria for rating his prostatitis and spastic bladder in 
effect prior to February 1994, as well as the laws and 
regulations governing the other issues currently in appellate 
status in the statement of the case dated in March 1994 and 
in several supplemental statements of the case.  A 
supplemental statement of the case dated in April 1997 also 
contained a discussion of the criteria for rating the 
veteran's prostatitis and spastic bladder that became 
effective on and subsequent to February 17, 1994.  These 
documents, as well as the Board's earlier remand of this 
case, also served to advise the veteran of the evidence 
needed to support the claims that are the subject of the 
current appeal.   

The Board further notes that the clinical record concerning 
the veteran's current claims appears to be complete following 
the development required by the Board's 1998 remand.  There 
is no indication in the record that relevant clinical 
evidence is available, but has not been considered in regard 
to these matters.  In this regard it is also noted that the 
veteran has been afforded medical examinations in August 1999 
and April 2002 that have provided additional clinical 
evidence relevant to the issues now before the Board.  

Therefore, no further evidentiary development appears to be 
necessary in regard to the veteran's claims for special 
monthly compensation based on loss of use of a creative 
organ, entitlement to an increased rating for chronic 
prostatitis, and entitlement to a temporary total rating in 
accordance with 38 C.F.R. § 4.30 based on convalescence from 
October 1991 surgery.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to the 
issues that are the subject of this appellate decision.  The 
Board will therefore proceed to consider the merits of these 
claims on the basis of the evidence currently of record.  

                                                    I Factual 
Basis  

The veteran's original case file was apparently lost and his 
service medical records and medical evidence dated prior to 
1977 are not of record.  The claims file was reconstructed in 
1983 in conjunction with a claim for service connection for 
prostatitis and other disabilities.  

Evidence submitted by the veteran indicated that service 
connection for prostatitis was granted in a rating action of 
November 1964 and that this disability was assigned a 
noncompensable rating at that time.  In a rating action of 
July 1983, a noncompensable (0 percent) rating was again 
assigned for this disability, effective April 30, 1979.  

In a decision dated in October 1984, the Board confirmed the 
assignment of a noncompensable rating for prostatitis.  The 
evaluation for the veteran's prostatitis was increased to 10 
percent in a rating board decision of May 1985.  The 
effective date for the assignment of this evaluation was 
November 9, 1984.  In a rating decision of January 1986, the 
RO increased the evaluation for prostatitis to 20 percent 
disabling, effective November 9, 1984.  This evaluation has 
been confirmed and continued by subsequent rating actions.  

VA clinical records reveal that the veteran was hospitalized 
at a VA medical facility in July 1989 with complaints that 
included increasing urinary frequency and post void 
dribbling.  The veteran was diagnosed with a vesicle outlet 
obstruction, benign fibroglandular hyperplasia.  In the 
course of this hospitalization the veteran underwent a 
transurethral resection of the prostate.  

In a July 1990 decision, the Board found that the veteran had 
a transurethral resection of the prostate in July 1989 
secondary to benign prostatic hypertrophy for which service 
connection was not in effect and that a claimed retrograde 
ejaculation was not due to a service connected disability.  
The Board therefore concluded that a temporary total rating 
based on convalescence following the July 1989 surgery was 
not warranted.  The Board also concluded that the criteria 
for special monthly compensation based on loss of use of a 
creative organ was not met.  

The veteran was again hospitalized by VA in October and 
November 1991 after a nodule was detected on his prostate.  
It was noted that a needle biopsy conducted in September 1991 
revealed a widely infiltrating, moderately well 
differentiated carcinoma of the prostate.  In the course of 
this hospitalization, the veteran underwent a radical 
retropubic prostatectomy and bilateral pelvic lymph node 
dissection.  

Following a private genitourinary evaluation in February 1992 
the impressions included likely vascular or neurological 
impotence and carcinoma of the prostate gland.  

During a VA hospitalization of July and August 1992, a 
history of impotence since his 1991 radical retropubic 
prostatectomy was reported.  In the course of the 
hospitalization the veteran underwent implantation of an 
inflatable penile prosthesis.  At the time of discharge, the 
diagnosis was impotence after retropubic prostatectomy.  
Subsequent treatment for impotence is indicated.  

The veteran was again hospitalized by VA in October 1992 with 
complaints of voiding difficulties and poor urinary output.  
A Foley catheter was emplaced and the veteran was rehydrated 
and treated with antibiotics.  At the time of discharge, the 
veteran's catheter had been removed and he was voiding well.   

On a private urologic consultation in March 1993 the veteran 
said that he urinated easily and well, but he had problems 
with urgency and frequency.  The impressions included bladder 
spasticity with urinary frequency and urgency; rule out 
recurrent vesicle neck contraction.  On a privately conducted 
cystoscopic evaluation conducted in April 1993 it was noted 
that there was an anastomotic stricture at the neck of the 
bladder.  The impressions were hypotonic bladder, vesicle 
neck stricture, history of urgency, and adenocarcinoma of the 
prostate under control.  During treatment in May 1993 for 
urinary obstruction a Foley catheter was inserted into the 
bladder, which was drained.  He was discharged with the 
catheter in place and he was provided a leg bag.  

During a genitourinary evaluation conducted by a private 
examiner in October 1993 the veteran complained of lower 
abdominal pain, urinary frequency, urgency, and dysuria for 
the previous several months.  The veteran also said that he 
had mild stress incontinence and wore a pad.  In addition he 
reported that he urinated hourly and had nocturia x 8 current 
cystoscopic evaluation revealed that the urethra was wide 
open without strictures.  During treatment the following 
month the veteran reported urinary urgency on an hourly 
basis.  The impressions were polydipsia and polyuria.  

Private clinical records reflect occasional treatment in 1994 
for pain on urination and enuresis.  After a July 1994 
cystourethroscope and urethral dilation, the diagnosis was 
status post radical prostatectomy with vesicle neck 
contracture.  

VA clinical records indicate that a cystoscopic evaluation of 
August 1996 revealed small urethral stricture.  During 
further treatment in October 1996 the veteran reported that 
he wore about 2 pads a day because of urinary stress 
incontinence.  Occasional subsequent outpatient treatment for 
stress incontinence was reported.  

During a November 1996 evaluation by a private urologist, the 
veteran gave a history of undergoing a radical retropubic 
prostatectomy because of stage A prostate cancer.  He 
complained of urinary frequency, about every 45 minutes 
during the day and nocturia about 4 times per night.  A 
cystoscopic examination revealed no evidence of urethra or 
bladder neck stricture.  The impression was that the veteran 
had detrusor hyperreflexia with inadequate contractability 
that lead to incomplete emptying and a feeling of urgency and 
frequency.  

On VA genitourinary examination conducted in January 1998, 
the veteran reported that he had urinary frequency, about 
every 45 minutes during the day, which was reasonably well 
controlled with medication.  He reported that he had mild to 
moderate stress urinary incontinence.  The veteran indicated 
that he wore two to three pads per day and that he had 
involuntary loss of urine about three times a week.  He had 
no history of recurrent urinary tract infections and he did 
not need to catheterize himself.  It was also reported that 
the veteran had undergone the implantation of an inflatable 
penile prosthesis and it was reported that he could achieve 
vaginal penetration, but could not ejaculate.  

During a VA genitourinary examination conducted in August 
1999 the veteran complained of a spastic bladder that 
resulted in nocturia five or six times nightly.  He said that 
he had daytime voiding about every one to one and a half-
hours, and that the intervals seemed to be getting shorter.  
Two episodes of catheterization were reported, but no 
dilation procedures had been performed.  The veteran said 
that he had no recurrent urinary tract infections, but he did 
have a constant need to urinate.  

Evaluation revealed a penile implant in the erect position.  
Evaluation revealed the epididymis and spermatic cord to be 
within normal limits and there was no tenderness to palpation 
of either testicle.  After evaluation it was the examiners 
opinion that the veteran had had a spastic bladder throughout 
his whole medical history of prostatitis and subsequent 
prostate cancer with a radical total prostatectomy.  The 
veteran's urinary symptoms were felt to be due to a spastic 
bladder that existed prior to his 1991 prostatectomy.  

On VA genitourinary examination in April 2002, it was 
reported that the veteran had a lifetime history of urinary 
frequency and nocturia which was felt to be related to 
prostatitis, but had continued after the prostatitis had 
cleared up and after the veteran had undergone a 
transurethral resection of the prostate and a radical 
retropubic prostatectomy.  This suggested that the problem 
was due to an unstable bladder and was unrelated in any way 
to his prostate.  After evaluation and a review of the 
clinical record, the examiner opined that the veteran's 
prostatitis or balanitis was related to his prostate cancer.  
The only diagnosis that could be confirmed was an unstable 
bladder that was a probable lifelong problem.  

II.	Legal Analysis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate evaluation codes identify the various disabilities.

The veteran's has been in receipt of a 20 percent rating for 
prostatitis with a spastic bladder under the criteria of 
38 C.F.R. § 4.115(b), Diagnostic Codes 7527-7512 (2002) since 
1984.  As noted earlier in this decision, the criteria for 
rating disabilities under Diagnostic Codes 7527-7512 were 
changed in February 1994.  The United States Court of 
Veterans Appeals (Court) has held that, where the law and 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the criteria of 38 C.F.R. § 4.116, Diagnostic Code 7527 
in effect prior to February 17, 1994, prostate gland 
disability was rated as chronic cystitis, depending upon the 
functional disturbance of the bladder, under the criteria of 
Diagnostic Code 7512, which assigned a noncompensable (0 
percent) rating for mild symptoms.  If moderate, with pyuria 
and with diurnal and nocturnal frequency symptoms, a 10 
percent rating was assigned.  If there was moderately severe 
symptomatology with diurnal and nocturnal frequency and with 
pain and tenesmus, a 20 percent rating was assignable.  If 
there was severe symptomatology with urination at intervals 
of 1 hour or less and a contracted bladder, a 40 percent 
rating was assignable.  

Under the criteria of 38 C.F.R. § 4.115(b), Diagnostic Code 
7527 in effect on and subsequent to February 17, 1994, a 
prostate disability is rated as voiding dysfunction or a 
urinary tract infection, whichever is predominant, under the 
criteria denoted in 38 C.F.R. § 4.115(a) and the subsequent 
notes.  Under the criteria of 38 C.F.R. § 4.115 (b) 
Diagnostic Code 7512 in effect on and subsequent to February 
17, 1994, disability is to be rated under the criteria for 
voiding dysfunction.  

Since the evidence of record indicates that the veteran does 
not experience urinary tract infections due to his service-
connected prostatitis with a spastic bladder, the veteran's 
service connected genitourinary disorder is to be assessed 
under the new criteria on the basis of voiding dysfunction.   
A voiding dysfunction that requires the wearing of absorbent 
materials that must be changed less than 2 times daily is 
evaluated as 20 percent disabling. A voiding dysfunction that 
requires the wearing of absorbent materials, which must be 
changed 2 to 4 times daily, warrants a 40 percent disability 
rating.  A voiding dysfunction that requires the wearing of 
absorbent materials that must be changed more than 4 times 
daily warrants a 60 percent disability rating.  38 C.F.R. 
§ 4.115(a) and note.  

After review of the veteran's symptomatology in conjunction 
with a review of both the criteria for rating genitourinary 
symptoms in effect prior to February 17, 1994 and the 
criteria that became effective on and after that date, the 
Board concludes that the new criteria for evaluating 
genitourinary symptoms are more favorable to the veteran in 
this case.  

In this regard, the Board notes that the veteran wears 
absorbent pads due to urinary incontinence caused by his 
service connected disability.  During VA outpatient treatment 
in 1996 it was reported that the veteran was required to wear 
two such pads daily.  However, on a VA genitourinary 
examination conducted in 1998, it was noted that the 
veteran's used from two to three of these absorbent pads per 
day.  With resolution of all reasonable doubt resolved in the 
veteran's favor, the Board finds that the use of absorbent 
pads to this extent warrants a 40 percent evaluation on the 
basis of voiding dysfunction under the criteria contained in 
38 C.F.R. § 4.115(a) and note.  

However, since the evidence does not demonstrate that the 
veteran's urinary dysfunction due to his service connected 
disability requires the wearing of absorbent materials which 
must be changed more than 4 times daily, the criteria for a 
60 percent rating based on voiding dysfunction have not been 
met.  


Special Monthly Compensation

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of one or more creative organs that is the 
result of a service-connected disability.  Loss of a creative 
organ will be shown by acquired absence of one or more 
testicles (other than undescended testicles) or ovaries or 
other creative organ.  Loss of use of one testicles will be 
established when examination by a Board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
or less of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one half or less of the corresponding normal 
testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board, including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  38 U.S.C.A. § 1114(k) (West 1991); 
38 C.F.R. § 3.350(a)(1)(i) (2002).  

The record does demonstrate that the veteran is impotent in 
that he has a loss of erectile function, which has required a 
penile implant and that, while he can achieve vaginal 
penetration, he is unable to ejaculate.  However, as 
indicated in the preceding paragraph, a preliminary 
requirement for the granting of special monthly compensation 
based on loss of use of a creative organ is that such be the 
result of a service-connected disability.  

Review of the record reveals no clinical or otherwise 
competent evidence that such is the case.  Rather, the 
evidence of record shows that the veteran's current sexual 
dysfunction is the result of his October 1991 radical 
retropubic prostatectomy, which, as noted above, was 
necessitated by the non-service connected prostate cancer and 
not by a service connected disorder.  Therefore, since the 
evidence does not show that the veteran has sustained the 
loss of use of a creative organ due to a service-connected 
disability, entitlement to special monthly compensation based 
on loss of use of a creative organ must be denied.

Temporary Total Rating

A temporary total disability rating will be assigned 
following hospital discharge or outpatient release effective 
from the date of hospital admission or outpatient release and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release, if treatment of a service-connected 
disability resulted in 

(1)	Surgery necessitating at least one month of 
convalescence.

(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputation, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited).

(3)	 Immobilization by cast, without surgery, of one major 
joint or more.

(1)	Extensions of periods of 1, 2, or 3 months beyond the 
initial 3 months may be made under subparagraphs (1), (2) 
or (3).  In addition, approval may be obtained for 
extensions of 1 or more months up to 6 months beyond the 
initial 6-month period, under subparagraph (2) or (3).  
38 C.F.R.§ 4.30 (2002).  

As stated immediately above, the initial requirement for the 
award of a temporary total rating in accordance with 
38 C.F.R. § 4.30 based on convalescence from a surgical 
procedure is that the surgery for which the convalescence is 
required be performed for the treatment of a service 
connected disability.  The veteran is seeking such a rating 
based on the need to convalesce from surgery performed at a 
VA facility in October 1991.  

However, the evidence shows that that particular surgery was 
necessitated by carcinoma of the prostate.  The Board has 
previously denied Service connection for prostate cancer in 
December 1998 and there is no evidence that a service 
connected disability was in anyway a factor in this surgery.  
Since that is the case, entitlement to a temporary total 
disability rating in accordance with 38 C.F.R. § 4.30 based 
on convalescence from an October 1991 surgical procedure is 
clearly not warranted.  

ORDER

Entitlement to an evaluation of 40 percent for chronic 
prostatitis with a spastic bladder is granted subject to laws 
and regulations governing the payment of monetary benefits.  

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.

Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 based on convalescence from 
an October 1991 surgical procedure is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

